Title: From Thomas Jefferson to Jesse C. Young, 24 December 1821
From: Jefferson, Thomas
To: Young, Jesse C.


                        Sir
                        
                            Monticello
                            Dec. 24. 21.
                        
                    I have to thank you for the copy of the abridgment of Murray’s grammar which you have been so kind as to send me; but I must excuse myself from the Review & judgment on it which you request. I do not feel myself either qualified or authorised to decide for the public the books worthy of their reading nor willing to encounter conflicts with Critics who might question my opinions. it would withdraw me too from necessary occupations and the subjects of my choice to the examination of books I have no wish to read, and of subjects requiring more research than I could conveniently bestow. with my apologies therefore for declining this request I pray you to accept the assurance of my regard and best wishes for the success of your undertakings.
                        Th: Jefferson